Title: From James Madison to Isaac Hite, [22 June] 1803
From: Madison, James
To: Hite, Isaac


[Washington, 22 June 1803]
… the question of war in Europe. There remains but a bare possibility of an accomodation between Eng’d & France, and consequently a commencement of hostilities may be momently expected. The crisis is no doubt favorable to our objects with both the parties. We have letters from Mr. Monroe.… His prospects were … by no means unfavorable.… The war if it takes place will be made to solve many things, so as to take credit from the public measures. Candid people however will be sensible that the greater part of political management consists rather in taking advantage of events as they occur, than in precisely forseeing or inviting them.…
 

   
   Printed extract (Charles Hamilton Catalogue No. 119 [April 1979], item 152). Described as an “A.L.S.… 2 full pages, 4to … To (Major Isaac Nile of Va.).”


